Citation Nr: 0820376	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  99-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1961 to June 1964, 
from January 1965 to October 1967, and from October 1969 to 
April 1972.  He also had additional service in the U.S. Air 
Force Reserve.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
RO which denied, in part, entitlement to TDIU.  By rating 
action in September 2001, the RO granted service connection 
for diabetes mellitus and assigned a 20 percent evaluation.  
In April 2004, a hearing was held at the RO before a member 
of the Board.  The veteran was notified that the Board member 
who conducted the hearing was no longer at the Board and was 
given an opportunity for another hearing, but declined.  The 
Board remanded the appeal for additional development in 
September 2004 and June 2006.  

By rating action in September 2006, the RO granted service 
connection for peripheral neuropathy of the left and right 
lower extremity and assigned a 10 percent evaluation for 
each; effective from August 8, 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's service-connected disabilities include 
residuals of compression fracture of T12 and L3, rated 50 
percent disabling; diabetes mellitus, Type II, rated 20 
percent disabling, and peripheral neuropathy of the right and 
left lower extremity associated with diabetes mellitus, each 
rated 10 percent disabling.  The combined rating is 70 
percent; effective from August 8, 2006.  

3.  The veteran has completed three years of college, and has 
post-high school education in electronics and auto body 
repair; he has occupational experience as a laborer, 
correctional officer and in food service; he reportedly last 
worked full-time in 1991.  

4.  Prior to August 8, 2006, the veteran did not meet the 
minimum requirement for entitlement to TDIU, nor were his 
service-connected disabilities, alone, shown to preclude him 
from securing and maintaining substantially gainful 
employment.  

5.  From August 8, 2006, the veteran's service-connected 
disabilities are shown to preclude him from securing and 
following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities 
are met from August 8, 2006, and no earlier.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in March 2001, February 2004, and 
June 2006 were sent by VA to the veteran in accordance with 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in July 2001, October 2005, and September 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that his 
service-connected disabilities rendered him unemployable, of 
what evidence was necessary to establish his claim for TDIU, 
and why the current evidence was insufficient to award the 
benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.  

The veteran is service connected for residuals of compression 
fracture of T12 and L3, rated 50 percent disabling; diabetes 
mellitus, Type II, rated 20 percent disabling, and peripheral 
neuropathy of the right and left lower extremity associated 
with diabetes mellitus, each rated 10 percent disabling.  The 
combined rating is 70 percent; effective from August 8, 2006.  
Therefore, from that date, the schedular criteria of 38 
C.F.R. § 4.16(a) have been met.  

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from nonservice-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disabilities, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

In this case, the veteran has been unemployed since 1991.  
The record also shows that he was found to be unemployable by 
the Social Security Administration in May 1996, due to 
nonservice-connected disabilities involving severe cardiac 
dysfunction, carpal tunnel syndrome, and hand contractures.  
The Administrative decision did not show that the veteran's 
service-connected disabilities played any roll in his 
unemployability.  Other information of record indicates that 
the veteran has completed three years of college, and has 
post-high school education in electronics and auto body 
repair.  He reportedly has occupational experience as a 
laborer, correctional officer and in food service; he 
reportedly last worked full-time in 1991.

At the time the veteran filed his claim for TDIU in 1998, his 
only service-connected disorder was his back disability, 
which was rated 50 percent disabling.  The objective findings 
on VA examination in February 1999, included some tenderness 
and mild limitation of motion (rotation) of thoracolumbar.  
The veteran's gait was normal, he could walk on his toes and 
heel, and there was no muscle spasm or any neurological 
impairment in the lower extremities.  

The clinical findings on VA orthopedic examination in April 
2001 and neurological examination in June 2001, were not 
materially different and showed some increased loss in range 
of motion and some paresthesias in the ankles and feet.  
Muscle tone and bulk were normal and there was no evidence of 
any muscle spasm.  While the examiners indicated that the 
veteran's residual back disability could cause some 
employment difficulties with heavy lifting or on repetitive 
bending, they did not conclude that he was unemployable.  
Moreover, the veteran did not meet the minimum schedular 
criteria for TDIU at that time.  

When examined by VA in December 2002, range of motion of the 
lumbosacral spine was good except on forward bending, and 
neurological findings were normal except for a stocking 
decrease sensation in both feet, consistent with diabetic 
neuropathy.  The examiner noted that some of the veteran's 
symptoms, such as deep tendon reflexes, had improved since 
1993.  The examiner opined that the veteran should be able to 
perform gainful employment that did not require prolonged 
standing or sitting.  

VA outpatient records since December 2002 show that the 
veteran was seen on numerous occasions for various maladies, 
including bilateral knee problems and neurological symptoms 
primarily involving his left upper extremity related to a 
cervical spine disability.  An outpatient note in February 
2005 showed moderate reduction to vibration and cold 
sensation in both big toes.  In August 2006, a VA examiner 
related the veteran's neurological symptoms to diabetes 
mellitus and the RO subsequently granted service connection 
for peripheral neuropathy of the lower extremities; effective 
August 8, 2006, the date of the VA examination.  With the 
assignment of 10 percent evaluations for each extremity, the 
veteran's combined rating was 70 percent; effective August 8, 
2006.  

The most recent medical report of record is a VA neurological 
outpatient note, dated in August 2007.  At that time, the 
veteran reported that he had difficulty walking or standing 
due to pain in his legs and feet which affected his daily and 
recreational activities.  On examination, sensation to 
monofilament testing and vibration sense was diminished in 
both feet and cold sensation was absent.  The veteran also 
reported that he could not feel his feet touching the floor 
while standing barefoot.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the veteran's combined rating for his service-
connected disabilities did not meet the minimum requirements 
for the assignment of TDIU prior to the grant of service 
connection for peripheral neuropathy of the lower extremities 
in August 2006, nor were his service-connected disabilities, 
alone, shown to preclude substantially gainful employment 
prior to that date.  Even at the time that service connection 
was established for peripheral neuropathy of the lower 
extremities, the veteran demonstrated only diminished 
sensation in both big toes.  However, a more recent VA 
medical report in August 2007, showed that his peripheral 
neuropathy had worsened and that he had difficulty standing 
or walking for any prolonged period of time.  

Given the veteran's increased symptomatology in his lower 
extremities and worsening ability to ambulate, the Board 
finds that the evidence supports the conclusion that he is 
now unable to find or maintain substantially gainful 
employment due to his service-connected disabilities, alone.  
The fact that the veteran was shown to be unemployable due to 
nonservice-connected disabilities prior to the onset of his 
diabetes mellitus and associated peripheral neuropathy, does 
not preclude a finding of unemployability at a later date due 
to his service-connected disabilities.  When assessing the 
degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  38 
C.F.R. § 4.14 (2007).  

In this case, the veteran has now lost sensation in his feet 
such that he can not feel his feet touching the floor and has 
difficulty standing or walking for any prolonged period of 
time due to his service-connected peripheral neuropathy and 
back disabilities.  Thus, it would appear, based on his 
educational background and work history, that employment in 
those fields with which the veteran has some experience or 
expertise would be precluded by virtue of the degree of 
impairment shown to be attributable to service-connected 
disabilities.  

In view of the discussion above, the Board finds that the 
totality of the evidence supports a finding that the veteran 
is unemployable due to his service-connected disabilities 
from August 8, 2006.  Accordingly, a total disability rating 
based on individual unemployability due to service-connected 
disabilities, alone, is warranted from August 8, 2006, and no 
earlier.  




ORDER

Entitlement to a TDIU from August 8, 2006, and no earlier, is 
granted, subject to VA laws and regulations pertaining to the 
payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


